Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 5, 1995, which ruled that claimant was eligible to receive unemployment insurance benefits.
Claimant, a bus driver, was terminated from his employment after a mentally handicapped passenger, who claimant dropped off across the street from her home, was hit by a car. The Board awarded claimant unemployment insurance benefits. The employer challenges the Board’s decision, arguing that claimant was discharged for misconduct. Although the employer asserts that claimant violated a well-known company policy requiring that drivers pick up and drop off passengers directly in front of their homes, the employer failed to establish that this policy was communicated to claimant or that he was aware of it. In view of this, substantial evidence supports *712the Board’s finding that claimant exercised poor judgment but did not engage in misconduct.
Cardona, P. J., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.